Citation Nr: 0834243	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  06-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel




INTRODUCTION

The veteran had active service from August 1960 to August 
1963.
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2007).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2007).  

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability.  His post-service 
treatment records reflect that he has current hearing loss 
disability for VA purposes. See 38 C.F.R. § 3.385 (2007).   
With respect to in-service hearing loss disability, the 
veteran's August 1960 entrance examination shows that he 
scored 15/15 on both spoken and whispered voice audiological 
testing on both ears.  However, on his May 1963 separation 
examination, the veteran had the following pure tone 
thresholds, in decibels (as converted from American Standards 
Associates (ASA) units to International Standards 
Organization (ISO) units):






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20

15
LEFT
25
20
20

15

The Board notes that the 25 decibel auditory thresholds on 
the right and left side at the 500 Hz levels constitute 
impaired hearing.  Normal hearing is from 0 to 20 decibels, 
and higher levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 157 (1993).  

However, despite such findings of impaired hearing on the 
veteran's separation examination, in December 2004, a VA 
examiner, after a review of the veteran's claims file and an 
examination, opined that it was less likely than not that the 
veteran's hearing loss is related to military noise.  The 
examiner's rationale for his decision was that the veteran's 
hearing was normal on his separation examination.  

However, the Board finds that the examiner's December 2004 
opinion is inadequate because it is based on an inaccurate 
factual premise (i.e. that the veteran's hearing was normal 
on separation) because the veteran's separation examination 
indeed reflects that he had impaired hearing on both the 
right and left ear.  As such, the Board finds that a new 
examination and clinical opinion is warranted to ascertain 
the etiology of the veteran's bilateral hearing loss 
disability.   

With respect to the veteran's claim for entitlement to 
service connection for tinnitus, the record demonstrates that 
he has been diagnosed with tinnitus since a December 2004 VA 
examination.  As to the etiology of the veteran's tinnitus, 
the examiner from the December 2004 VA examination opined 
that it was not due to service because the veteran's hearing 
was normal on separation.  However, as noted above, such 
opinion is inadequate as it is based on the inaccurate 
factual premise that the veteran had normal hearing on 
separation from service.  

Further, in September 2008, the veteran's representative, in 
her Informal Hearing presentation, argued that the veteran's 
tinnitus could be due to the external otitis that the veteran 
was treated for on numerous occasions in service. (The 
veteran's service medical records indeed show that he 
complained of, and was treated for external otitis on 
numerous occasions between 1961 and 1962).  According to the 
veteran's representative, it is known that ototoxic 
antibiotic use may cause tinnitus.  However, the record does 
not contain an opinion as to whether the veteran's tinnitus 
or hearing loss could be etiologically related to his 
documented in-service external otitis or the treatment he 
received for such condition. As such, the Board finds that a 
new examination and clinical opinion is warranted to 
ascertain the etiology of the veteran's tinnitus and hearing 
loss. 

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claims for service 
connection for bilateral hearing loss and  
tinnitus, including which evidence, if 
any, the veteran is expected to obtain 
and submit, and which evidence will be 
obtained by VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims.  
He must also be provided the criteria for 
consideration in the assignment of a 
disability rating and an effective date 
in the event of award of the benefit 
sought.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for hearing loss and tinnitus 
since his separation from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
audiology, if available, to determine the 
nature and etiology of the current 
bilateral hearing loss disability and 
tinnitus.  All necessary tests should be 
performed.  The examiner should be 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that any current bilateral 
hearing loss disability and/or tinnitus 
is etiologically related to the 
documented findings of impaired hearing 
on separation from service, noise 
exposure in service or otitis externa 
diagnosed in service.  The rationale for 
all opinions expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




